
	
		II
		111th CONGRESS
		1st Session
		S. 2789
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2009
			Mr. Voinovich (for
			 himself, Mrs. Gillibrand, and
			 Mr. Kaufman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish a scholarship program to encourage
		  outstanding undergraduate and graduate students in mission-critical fields to
		  pursue a career in the Federal Government.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Roosevelt Scholars Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)According to the
			 Government Accountability Office, about 1/3 of Federal
			 employees who were employed by the Federal Government at the end of fiscal year
			 2007 will become eligible to retire by 2012. Proportions of workers eligible to
			 retire are projected to be especially high in certain occupations, some of them
			 mission-critical, as well as in key leadership positions. The Government will
			 lose additional employees to non-retirement attrition.
			(2)The Office of
			 Personnel Management estimates that about 550,000 Federal employees will leave
			 the Government in the next 5 years, the majority through retirement, and a
			 recent survey by the Partnership for Public Service indicates that Federal
			 agencies will need to hire nearly 273,000 new employees to fill
			 mission-critical positions (including highly specialized professionals, such as
			 scientists, engineers, physicians, mathematicians, and economists) through
			 September 2012.
			(3)The ability of
			 the Federal Government to perform mission-critical functions depends on a
			 strong, well-trained, and highly engaged Federal workforce.
			(4)Heavy educational
			 debt and lack of knowledge about Federal job opportunities drive many students
			 to seek employment in the private sector, making it difficult for the Federal
			 Government to replace needed talent in mission-critical positions.
			(5)A new scholarship
			 program to help finance undergraduate- and graduate-level education and to
			 connect students directly with mission-critical Federal positions would help
			 build a much-needed pipeline of talent for the Government.
			3.DefinitionsFor purposes of this Act—
			(1)the term
			 Foundation means the Theodore Roosevelt Scholarship Foundation, as
			 described in section 4(a);
			(2)the term
			 Board means the Board of Trustees of the Theodore Roosevelt
			 Scholarship Foundation, as described in section 4(b);
			(3)the term
			 Fund means the Theodore Roosevelt Memorial Scholarship Trust Fund,
			 as described in section 8;
			(4)the term
			 Federal agency means an Executive agency, as defined by section
			 105 of title 5, United States Code;
			(5)the term
			 State includes the District of Columbia;
			(6)the term
			 graduate student means a student in a master's, law, or doctoral
			 degree program at a university accredited by a nationally recognized
			 accrediting agency or association;
			(7)the term
			 undergraduate student means a student enrolled or accepted for
			 enrollment at a university accredited by a nationally recognized accrediting
			 agency or association; and
			(8)the term
			 mission-critical occupational area refers to those positions that
			 a Federal agency identifies as essential to achieving its strategic goals, as
			 determined through the workforce analysis process of the Federal agency's
			 workforce planning system.
			4.Theodore
			 roosevelt scholarship foundation
			(a)EstablishmentThere
			 is established, as an independent establishment in the executive branch of the
			 Government, a foundation to be known as the Theodore Roosevelt
			 Scholarship Foundation.
			(b)Board of
			 TrusteesThe Foundation shall be subject to the supervision and
			 direction of a Board of Trustees. The Board shall be composed of 9 members,
			 plus 1 non-voting ex officio member, as follows:
				(1)2 members of the
			 Senate, 1 appointed by the majority leader and 1 appointed by the minority
			 leader of the Senate.
				(2)2 members of the
			 House of Representatives, 1 appointed by the majority leader and 1 appointed by
			 the minority leader of the House of Representatives.
				(3)5 members, not
			 more than 3 of whom shall be of the same political party, shall be appointed by
			 the President, with the advice and consent of the Senate, from among
			 individuals who—
					(A)have demonstrated
			 leadership or expertise in public service or higher education; or
					(B)represent a
			 Federal agency or a professional association related to mission-critical
			 occupational areas.
					(4)The Director of
			 the Office of Personnel Management (or a designee) shall serve as a non-voting,
			 ex officio member of the Board.
				(c)Term of
			 Office
				(1)In
			 generalExcept as provided in paragraph (2) or (3), the term of
			 each member (other than the ex officio member) shall be 6 years.
				(2)Initial
			 appointeesAs designated by the President at the time of
			 appointment, of the members first appointed—
					(A)1 member
			 appointed under subsection (b)(2) and 2 members appointed under subsection
			 (b)(3) shall be appointed for a term of 2 years;
					(B)1 member
			 appointed under subsection (b)(1) and 2 members appointed under subsection
			 (b)(3) shall be appointed for a term of 4 years; and
					(C)1 member
			 appointed under subsection (b)(1), 1 member appointed under subsection (b)(2),
			 and 1 member appointed under subsection (b)(3) shall be appointed for a term of
			 6 years.
					(3)VacanciesAny
			 member appointed to fill a vacancy occurring before the expiration of the term
			 for which the member's predecessor was appointed shall be appointed only for
			 the remainder of that term. A vacancy on the Board shall be filled in the
			 manner in which the original appointment was made.
				(d)CompensationMembers
			 of the Board shall serve without pay, but shall be entitled to reimbursement
			 for travel, subsistence, and other necessary expenses incurred in the
			 performance of their duties as members of the Board.
			5.Roosevelt
			 scholars
			(a)In
			 GeneralThe Foundation shall award scholarships to undergraduate
			 students and graduate students who demonstrate outstanding potential for a
			 career in a mission-critical occupational area within the Federal Government.
			 The recipient of a scholarship under this Act shall be known as a
			 Roosevelt Scholar.
			(b)Selection
			 Process
				(1)Nationwide
			 competitionThe Foundation shall—
					(A)provide for the
			 conduct of an annual Nationwide competition, including an application and
			 interview process, for the purpose of selecting Roosevelt Scholars; and
					(B)market the
			 scholarship program to diverse populations.
					(2)Criteria and
			 proceduresThe Foundation shall adopt selection criteria and
			 procedures to ensure a diverse cohort of scholarship recipients each year who
			 at the time of applying for a scholarship under this Act—
					(A)are enrolled or
			 accepted for enrollment at an accredited full-time undergraduate or graduate
			 degree granting program in a discipline that is determined by the Foundation to
			 be directly related to 1 or more mission-critical occupational areas within the
			 Federal Government;
					(B)have been
			 nominated by an appropriate faculty member or other representative of the
			 institution of higher education in which they are enrolled, of which they are a
			 graduate, or to which they are seeking admission, or by another individual
			 approved by the Foundation, who has direct knowledge of the candidate's
			 academic or work experience; and
					(C)are citizens or
			 legal permanent residents of the United States.
					(3)Scholarship
			 AmountsEach student awarded a scholarship under this Act shall
			 receive, for each academic year in which such student is enrolled full time in
			 the undergraduate or graduate degree program described in paragraph (2)(A), the
			 cost of tuition plus a stipend, except that—
					(A)the stipend
			 awarded under this Act to a student for an academic year may not exceed the
			 lesser of—
						(i)a
			 monthly living stipend of not more than $300 per month and an amount equal to
			 the cost to the student, for such academic year, of—
							(I)room and
			 board;
							(II)books;
			 and
							(III)materials and
			 fees associated with coursework; or
							(ii)$12,000
			 (adjusted annually to reflect any increase in the consumer price index for all
			 urban consumers, as published by the Bureau of Labor Statistics);
						(B)the total
			 scholarship awarded under this Act to a student for an academic year, for
			 tuition and stipend combined, may not exceed—
						(i)$60,000 (adjusted
			 at the same time and in the same manner as the dollar amount under subparagraph
			 (A)(ii)); minus
						(ii)the sum of all
			 scholarships, grants, or other similar cash awards received by the student for
			 such academic year from any source apart from this Act; and
						(C)scholarships
			 under this Act may be awarded to a student for such periods as the Foundation
			 may prescribe, but not to exceed 5 academic years.
					(c)Scholarship
			 Conditions
				(1)Satisfactory
			 proficiencyA student awarded a scholarship under this Act shall
			 continue to receive the payments provided for under this Act only during such
			 periods as the Foundation finds that such student is maintaining satisfactory
			 proficiency and devoting full time to study or research designed to prepare
			 such student for a career in the Federal Government, unless otherwise approved
			 by the Foundation.
				(2)ReportsThe
			 Foundation may require reports containing such information, in such form, and
			 to be filed at such times as the Foundation determines to be necessary from any
			 student awarded a scholarship under this Act. Such reports shall be accompanied
			 by a certificate from an appropriate official at the institution of higher
			 education, approved by the Foundation, stating that such individual is making
			 satisfactory progress in, and is devoting essentially full time to study or
			 research, except as otherwise provided in this subsection.
				6.Requirements for
			 roosevelt scholars
			(a)Service
			 Requirement
				(1)In
			 generalEach student awarded a scholarship under this Act shall
			 be required to enter into a service agreement with the Foundation which
			 provides for such student to complete, in return for the scholarship, a
			 specified period of service with the Federal Government. Under the agreement,
			 the period of service shall be for the number of years equal to the total
			 number of academic years for which the student received a scholarship under
			 this Act, except that the total period of service shall not be less than 3
			 years nor more than 5 years.
				(2)Failure to
			 fulfill
					(A)In
			 generalAn agreement under this section shall provide that an
			 individual shall, in the event that such individual fails to meet the service
			 requirement under paragraph (1), be required to repay to the Foundation the
			 amount equal to—
						(i)the
			 total amount of scholarship monies (tuition and stipends combined) received by
			 the individual under such agreement; multiplied by
						(ii)a
			 fraction, the numerator of which is the amount of service not completed and the
			 denominator of which is the total period of service agreed to.
						(B)Amount treated
			 as a loanAn amount under this paragraph shall be treated as a
			 Federal Direct Unsubsidized Stafford Loan under part D of title IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1087a and following), and shall be
			 subject to repayment, together with interest thereon accruing from the date of
			 the scholarship award, in accordance with terms and conditions specified by the
			 Secretary of Education.
					(3)RegulationsThe
			 Foundation, in consultation with the Director of the Office of Personnel
			 Management, shall prescribe any regulations necessary to carry out this
			 subsection, including provisions under which the service requirement specified
			 by paragraph (1) or a repayment otherwise required under paragraph (2) may be
			 waived, in whole or in part, or deferred in appropriate circumstances.
				(b)Internship
			 Requirement
				(1)In
			 generalRoosevelt Scholars shall be required to complete at least
			 1 internship related to their field of study in a Federal agency while earning
			 their undergraduate, graduate, or other advanced degree.
				(2)RegulationsThe
			 Foundation, in consultation with the Director of the Office of Personnel
			 Management, shall prescribe any regulations necessary to carry out this
			 subsection, including provisions under which the internship requirement
			 specified by subsection (b) may be waived in appropriate circumstances.
				(c)Participation
			 in Extracurricular ActivitiesWhile earning their undergraduate,
			 graduate, or other advanced degree and during their period of obligated service
			 (as described in subsection (a)), Roosevelt Scholars shall be required, in
			 accordance with such terms as the Foundation shall establish, to participate in
			 extracurricular activities as described in section 12(a)(5).
			(d)Availability as
			 a Source of Information
				(1)In
			 generalWhile earning their undergraduate, graduate, or other
			 advanced degree and during their period of obligated service (as described in
			 subsection (a)), Roosevelt Scholars shall be required, in accordance with such
			 terms as the Foundation shall establish, to serve as a resource for—
					(A)individuals
			 interested in becoming a Roosevelt Scholar or seeking other scholarship
			 opportunities or temporary or permanent employment with the Federal
			 Government;
					(B)faculty, career
			 services professionals, and other personnel at universities who advise students
			 on career opportunities with the Federal Government; and
					(C)Federal agencies
			 which might be interested in promoting, at the institution of higher education
			 at which the student is enrolled, career opportunities with the Federal
			 Government.
					(2)Memoranda of
			 understandingThe Foundation may enter into memoranda of
			 understanding with any institution of higher education regarding any facilities
			 or resources that will be made available to Roosevelt Scholars for purposes of
			 this subsection.
				(3)TrainingThe
			 Foundation, in cooperation with the Director of the Office of Personnel
			 Management, may provide for Roosevelt Scholars to receive any training which
			 they might need in order to carry out their responsibilities under this
			 subsection.
				7.Special hiring
			 authorityUnder such
			 regulations as the Director of the Office of Personnel Management shall
			 prescribe, a Federal agency may make a noncompetitive appointment (in the
			 excepted service, as defined by section 2103 of title 5, United States Code,
			 leading to conversion to career or career-conditional employment) of any
			 Roosevelt Scholar who has successfully completed the program of study for which
			 the scholarship was granted. A noncompetitive appointment under this section
			 shall be for a period not to exceed 2 years, and shall be to a mission-critical
			 occupational area, with the possibility of an extension for 1 additional year
			 by the employing agency. At the end of the period of the noncompetitive
			 appointment, conversion to career or career-conditional employment in a
			 mission-critical position shall be granted to those Roosevelt Scholars who meet
			 all qualification, suitability, and performance requirements.
		8.Theodore
			 roosevelt memorial scholarship trust fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a trust fund to be known as
			 the Theodore Roosevelt Memorial Scholarship Trust Fund to be
			 administered by the Foundation. The Fund shall consist of amounts appropriated
			 to it pursuant to section 14 and amounts paid into the Fund pursuant to section
			 11(a)(4).
			(b)Investment of
			 Fund Assets
				(1)In
			 generalAt the request of the Foundation, it shall be the duty of
			 the Secretary of the Treasury to invest in full the amounts appropriated to the
			 Fund. Such investments may be made only in interest-bearing obligations of the
			 United States issued directly to the Fund.
				(2)InterestThe
			 purposes for which obligations of the United States may be issued under chapter
			 31 of title 31 are hereby extended to authorize the issuance at par of special
			 obligations directly to the Fund. Such special obligations shall bear interest
			 at a rate equal to the average rate of interest, computed as to the end of the
			 calendar month next preceding the date of such issue, borne by all marketable
			 interest-bearing obligations of the United States then forming a part of the
			 public debt; except that where such average rate is not a multiple of
			 1/8 of 1 per centum, the rate of interest of such special
			 obligations shall be the multiple of 1/8 of 1 per centum
			 next lower than such average rate. All requests of the Foundation to the
			 Secretary of the Treasury provided for in this section shall be binding upon
			 the Secretary.
				(c)Authority to
			 sell obligationsAt the request of the Foundation, the Secretary
			 of the Treasury shall redeem any obligation issued directly to the Fund.
			 Obligations issued to the Fund under subsection (b)(2) of this section shall be
			 redeemed at par plus accrued interest. Any other obligations issued directly to
			 the Fund shall be redeemed at the market price.
			(d)Proceeds from
			 certain transactions credited to fundIn addition to the
			 appropriations received pursuant to section 14 of this Act, the interest on,
			 and the proceeds from the sale or redemption of any obligations held in the
			 Fund shall be credited to, and form a part of, the Fund.
			9.Expenditures and
			 audit of trust fund
			(a)Authorization
			 of FundingThe Secretary of the Treasury may pay to the
			 Foundation from the interest and earnings of the Fund such sums as the Board
			 determines are necessary and appropriate to enable the Foundation to carry out
			 the purposes of this Act.
			(b)Audits by
			 Government Accountability OfficeThe activities of the Foundation
			 under this Act may be audited by the Government Accountability Office under
			 such rules and regulations as may be prescribed by the Comptroller General.
			 Representatives of the Government Accountability Office shall have access to
			 all books, accounts, records, reports, and files and all other papers, things,
			 or property belonging to or in use by the Foundation, pertaining to such
			 activities and necessary to facilitate the audit.
			10.Executive
			 Secretary of the foundation
			(a)In
			 GeneralThere shall be an Executive Secretary of the Foundation,
			 who shall be the chief executive officer of the Foundation and shall carry out
			 the functions of the Foundation, subject to the supervision and direction of
			 the Board. The Executive Secretary shall carry out such other functions
			 consistent with the provisions of this Act as the Board may delegate.
			(b)AppointmentThe
			 Executive Secretary shall be appointed by the Board and shall be a member of
			 the Senior Executive Service. The Executive Secretary shall have demonstrated
			 significant management experience and shall possess a high level of expertise
			 in the recruitment and retention of personnel.
			(c)Term of
			 OfficeThe Executive Secretary shall serve for a term of 5 years,
			 and may be reappointed. The Executive Secretary may be removed by a vote of
			 2/3 of the Board membership.
			(d)CompensationThe
			 Board shall appoint and fix the compensation of the Executive Secretary at a
			 rate not to exceed the maximum rate for a member of the Senior Executive
			 Service.
			11.Administrative
			 provisions
			(a)Powers of the
			 FoundationIn order to carry out this Act, the Foundation
			 may—
				(1)appoint and fix
			 the compensation of such personnel as may be necessary, at rates not to exceed
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code;
				(2)procure temporary
			 and intermittent services of experts and consultants as are necessary to the
			 extent authorized by section 3109 of title 5, United States Code, but at rates
			 not to exceed the rate for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code;
				(3)prescribe such
			 regulations as it considers necessary to carry out its functions under this
			 Act;
				(4)receive money and
			 other property donated, bequeathed, or devised, without condition or
			 restriction other than that it be used for the purposes of the Foundation, and
			 to use, sell, or otherwise dispose of such property for the purpose of carrying
			 out its functions;
				(5)accept and
			 utilize the services of voluntary and non-compensated personnel and reimburse
			 them for travel expenses, including per diem, as authorized by section 5703 of
			 title 5, United States Code;
				(6)enter into
			 contracts, grants, or other arrangements, or modifications thereof, to carry
			 out such provisions of this Act, and such contracts or modifications may, with
			 the concurrence of 2/3 of the members of the Board, be
			 entered into without performance or other bonds, and without regard to section
			 5 of title 41, United States Code;
				(7)rent office space
			 in the District of Columbia; and
				(8)make other
			 necessary expenditures.
				(b)Annual
			 ReportsThe Foundation shall submit to the President and to the
			 Congress an annual report on its operations under this Act.
			(c)Contract
			 AuthorityThe Foundation may enter into contracts under this Act
			 only to such extent or in such amounts as may be provided for in advance in
			 appropriations Acts.
			12.Additional
			 functions of the foundation
			(a)In
			 GeneralIn addition to its other functions, the Foundation
			 shall—
				(1)create, maintain,
			 and promote an online directory of all Federal scholarship opportunities
			 available to individuals pursuing temporary or permanent employment with the
			 Federal Government;
				(2)in consultation
			 with the Director of the Office of Personnel Management and the Chief Human
			 Capital Officers Council, create and maintain an online directory of current
			 mission-critical occupational areas;
				(3)partner with
			 Federal agencies to place Roosevelt Scholars in positions in the Federal
			 Government;
				(4)to the extent
			 practical, assist Federal agencies and other Federal scholarship foundations in
			 placing Federal scholarship recipients in positions in the Federal
			 Government;
				(5)work with
			 nonprofit organizations to design and implement mandatory extracurricular
			 programs and activities that—
					(A)promote
			 team-building and create a network and community for past, present, and future
			 Roosevelt Scholars;
					(B)motivate
			 Roosevelt Scholars to become career Federal employees;
					(C)are offered
			 regularly during each year in which an individual is receiving a Roosevelt
			 Scholarship, including during intervals between periods of enrollment;
					(D)expose Roosevelt
			 Scholars to the business, political, demographic, cultural, and economic
			 climate of the Federal Government; and
					(E)help Roosevelt
			 Scholars to develop leadership qualities; and
					(6)within 2 years
			 after the date of the enactment of this Act, submit to Congress (and make
			 available to the public) a report regarding—
					(A)any barriers to
			 appointing Roosevelt Scholars and other Federal scholarship recipients to
			 positions in the Federal Government; and
					(B)recommendations
			 to—
						(i)remove barriers
			 to appointing Roosevelt Scholars and other Federal scholarship recipients to
			 positions in the Federal Government;
						(ii)educate Federal
			 agencies on the best use of personnel flexibilities in the appointment of
			 Federal scholarship recipients, including Roosevelt Scholars; and
						(iii)increase
			 financial resources available for the Roosevelt Scholars program and other
			 Federal scholarship programs.
						(b)Security
			 ClearancesThe Foundation may, consistent with regulations of the
			 Director of the Office of Personnel Management, request and fund security
			 clearances for Roosevelt Scholars, as necessary.
			13.Exclusion of
			 roosevelt scholarship awards from gross income
			(a)In
			 GeneralSection 117 of the Internal Revenue Code of 1986
			 (relating to qualified scholarships) is amended by adding at the end the
			 following:
				
					(e)Roosevelt
				ScholarshipsGross income shall not include any amount awarded
				under section 5 of the Roosevelt Scholars Act of
				2009.
					.
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			14.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act $10,000,000 for fiscal year
			 2010 and such sums as may be necessary for succeeding fiscal years.
		
